Mr. Justice Gary,
concurring. In my opinion, the question raised by the fourth exception must be decided upon a principle different from that stated by Mr. Justice Pope in the leading opinion herein or by Mr. Chief Justice Mclver in his dissenting opinion in the above stated case. Shelton H. Kelley was examined as a witness for the defence, and upon his examination in chief testified both as to the language which he used in speaking to the trial justice about the arrest of his brother, and also as to his (Shelton H. Kelley’s) condition at that time, caused by strong drink. The State then cross-examined him as to those matters in regard to which he had testified upon his examination in chief. The testimony of the trial justice, introduced for the purpose of disproving the statements made by Shelton H. Kelley, was objected to on the ground that it was irrelevant, and that Kelley did not deny it. If the defence had not brought out, upon the examination in chief the testimony of Shelton H. Kelley as to the language which he used towards the trial justice, and his condition at that time from intoxicants, then the State would not have had the right, upon cross-examination, to lay the foundation for contradicting him by evidence of contrary statements made at other times, unless such statements were material. State v. Sullivan, 43 S. C., 205. That principle, however, does not apply to this case, as the facts are different. The rule governing this case is thus expressed by Chief Justice Simpson, in behalf of the court, in State v. Sims, 16 S. C., 494: “It is a rule of evidence, that before a witness can be impeaehed by evidence that he has made statements out of court different from those made on the stand, the foundation must be laid by stating to him time, place, and person. We do not see *65that this rule has been violated here; the rule does not preclude a party from proving that what the witness has testified to in court is untrue. If so, truth, which is the object of judicial investigation, would seldom be found. The question was, did the defendant, Sims, use a certain expression, and, also, whether Mikell was there. Sims had denied using the expression, and Mikell had denied being present. The State was allowed, after these denials, to prove that Sims did use the expression and that Mikell was present. This violated no rule of evidence.” See, also, State v. Mays, 24 S. C., 195; Gr. on Evidence, sections 449, 450, and 461; State v. Goodwyn, 9 S. E. R., 85. I, therefore, concur in the result announced by Mr. Justice Pope.